                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

KENNETH   CRUICKSHANK,        an
individual,

          Plaintiff,

v.                                 Case No:   2:18-cv-711-FtM-99CM

TELLUS    GLOBAL,    LLC,   a
Florida limited liability
corporation, TELLUS BUILDING
SYSTEMS,   LLC,   a   Florida
limited             liability
corporation, PAUL INGLESE,
an     individual,     TAELOR
PURVIS, an individual, and
TRUFORM BUILDING SYSTEMS,
LLC,    a   Florida   limited
liability corporation,

          Defendants.


                           OPINION AND ORDER

     This matter comes before the Court on Defendant pro se Taelor

Purvis’ Letter Reply to Civil Action Summons (Doc. #19) filed on

November 30, 2018, requesting that he be removed from this lawsuit,

which the Court construes as a Motion to Dismiss.         Plaintiff filed

a Response in Opposition (Doc. #24) on December 11, 2018.          For the

reasons set forth below, the Motion is denied.

                                    I.

     Plaintiff    brings   this    case   pursuant   to   the   Fair   Labor

Standards Act (FLSA) to recover unpaid wages, as well as for

retaliation.     (Doc. #1.)   The Complaint alleges in relevant part
that defendant Taelor Purvis is a managing member of defendants

Tellus Global, LLC and Tellus Building System, LLC, and exercised

complete control over those entities’ operations.                (Id., ¶ 7.)    It

further alleges that Purvis supervised and controlled employee

work schedules and conditions of employment, maintained employment

records,     and     had   control   over    significant      aspects   of     the

corporations’ day-to-day operations, including the compensation of

employees.         (Id.)    Thus, plaintiff alleges that Purvis is a

covered employer under the FLSA.            (Id.)

     Purvis’ unsigned letter was filed in response to the Complaint

and states that he has no ownership interest, nor is he a managing

member of Tellus Global or Tellus Building Systems.                 (Doc. #19.)

He also states that he was employed by defendants until May 21,

2018, and he is also owed unpaid wages.              (Id.)

                                      II.

     Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”             Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation     omitted).        To    survive        dismissal,    the   factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                Id. at 555.       See



                                     - 2 -
also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court

must accept all factual allegations in a complaint as true and

take them in the light most favorable to plaintiff, Erickson v.

Pardus, 551 U.S. 89 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth.”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.      “Factual allegations that are merely

consistent with a defendant’s liability fall short of being

facially plausible.”    Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).        Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement

to relief.”    Iqbal, 556 U.S. at 679.

                                III.

     The FLSA defines an “employer” as “any person acting directly

or indirectly in the interest of an employer in relation to an

employee.”    29 U.S.C. § 203(d).   An officer or owner who is either



                                - 3 -
“involved in the day-to-day operation [of a corporate entity] or

[has] some direct responsibility for the supervision of the

employee” can be held jointly and severally liable as an employer

under the statute.       Alvarez Perez v. Sanford–Orlando Kennel Club,

Inc., 515 F.3d 1150, 1160 (11th Cir. 2008).                 “[W]hile control

need not be continuous, it must be both substantial and related

to the company’s FLSA obligations.”           Lamonica v. Safe Hurricane

Shutters, Inc., 711 F.3d 1299, 1314 (11th Cir. 2013).

      Here, plaintiff has stated a plausible claim under the FLSA

against Purvis as he alleges that Purvis is a managing member of

defendants Tellus Global, LLC and Tellus Building System, LLC who

regularly    exercised    authority   to    hire,   fire,    and   discipline

employees,    and   supervised    and      controlled   plaintiff’s     work

schedule and conditions of employment, determining his pay, which

the Court accepts as true and takes in a light most favorable to

plaintiff in deciding a Rule 12(b)(6) motion to dismiss.               (Doc.

#1, ¶ 6.); Erickson, 551 U.S. at 94.           Therefore, Purvis’ motion

to dismiss is denied.

     Purvis shall file an Answer to the Complaint which may

include any denials and defenses to plaintiff’s claims.              Failure

to file an Answer could result in a default judgment being entered

against Purvis.




                                   - 4 -
     Accordingly, it is hereby

     ORDERED:

     Defendant pro se Taelor Purvis’ Letter Reply to Civil Action

Summons, construed as a Motion to Dismiss (Doc. #19) is DENIED.

Defendant Purvis’ Answer to the Complaint is due within TWENTY-

ONE (21) DAYS of this Opinion and Order.

     DONE and ORDERED at Fort Myers, Florida, this __17th__ day of

December, 2018.




Copies:
Taelor Purvis
Counsel of Record




                                 - 5 -
